Exhibit 10.2

Amendment No. 1 to Retirement Benefit Agreement

EXHIBIT D

DELAY OF PAYMENT ELECTION FORM

In recognition of the adoption of Section 409A of the Internal Revenue Code and
the limits that new Section 409A places on the Retirement Benefit Agreement
between Sunstone Hotel Investors, Inc. (the “Corporation”) and Robert A. Alter
(the “Executive”), dated November 15, 1997 (the “Agreement”); the Corporation
desires to take advantage of the transition relief provided by the proposed
regulations under Section 409A and provide the Executive with the opportunity to
alter the payment schedule of the Agreement.

Accordingly, the Corporation hereby provides the following election, which will
be deemed to amend the Agreement, provided that any election provided for may
not change payments that would have been made in 2006 or cause payments to be
made in 2006:

Executive hereby elects to receive payment of the balance in my Deferred
Compensation Account pursuant to the following schedule (subject to the limits
set forth in the preceding paragraph:

 

  Year      Amount Payable; Time for Payment 2011    One-twentieth (1/20th) of
the outstanding balance of the Deferred Compensation Account, calculated as of
December 31, 2010, which amount shall be payable to the Executive on or after
January 1, 2011, but no later than February 28, 2011; 2012    One-nineteenth
(1/19th) of the outstanding balance of the Deferred Compensation Account,
calculated as of December 31, 2011, which amount shall be payable to the
Executive on or after January 1, 2012, but no later than February 28, 2012; 2013
   One-eighteenth (1/18th) of the outstanding balance of the Deferred
Compensation Account, calculated as of December 31, 2012, which amount shall be
payable to the Executive on or after January 1, 2013, but no later than February
28, 2013; 2014    One-seventeenth (1/17th) of the outstanding balance of the
Deferred Compensation Account, calculated as of December 31, 2013, which amount
shall be payable to the Executive on or after January 1, 2014, but no later than
February 28, 2014; 2015    One-sixteenth (1/16th) of the outstanding balance of
the Deferred Compensation Account, calculated as of December 31, 2014, which
amount shall be payable to the Executive on or after January 1, 2015, but no
later than February 28, 2015;



--------------------------------------------------------------------------------

  Year      Amount Payable; Time for Payment 2016    One-fifteenth (1/15th) of
the outstanding balance of the Deferred Compensation Account, calculated as of
December 31, 2015, which amount shall be payable to the Executive on or after
January 1, 2016, but no later than February 28, 2016; 2017    One-fourteenth
(1/14th) of the outstanding balance of the Deferred Compensation Account,
calculated as of December 31, 2016, which amount shall be payable to the
Executive on or after January 1, 2017, but no later than February 28, 2017; 2018
   One-thirteenth (1/13th) of the outstanding balance of the Deferred
Compensation Account, calculated as of December 31, 2017, which amount shall be
payable to the Executive on or after January 1, 2018, but no later than February
28, 2018; 2019    One-twelfth (1/12th) of the outstanding balance of the
Deferred Compensation Account, calculated as of December 31, 2018, which amount
shall be payable to the Executive on or after January 1, 2019, but no later than
February 28, 2019; 2020    One-eleventh (1/11th) of the outstanding balance of
the Deferred Compensation Account, calculated as of December 31, 2019, which
amount shall be payable to the Executive on or after January 1, 2020, but no
later than February 28, 2020; 2021    One-tenth (1/10th) of the outstanding
balance of the Deferred Compensation Account, calculated as of December 31,
2020, which amount shall be payable to the Executive on or after January 1,
2021, but no later than February 28, 2021; 2022    One-ninth (1/9th) of the
outstanding balance of the Deferred Compensation Account, calculated as of
December 31, 2021, which amount shall be payable to the Executive on or after
January 1, 2022, but no later than February 28, 2022; 2023    One-eighth (1/8th)
of the outstanding balance of the Deferred Compensation Account, calculated as
of December 31, 2022, which amount shall be payable to the Executive on or after
January 1, 2023, but no later than February 28, 2023;

 

2



--------------------------------------------------------------------------------

  Year      Amount Payable; Time for Payment 2024    One-seventh (1/7th) of the
outstanding balance of the Deferred Compensation Account, calculated as of
December 31, 2023, which amount shall be payable to the Executive on or after
January 1, 2024, but no later than February 28, 2024; 2025    One-sixth (1/6th)
of the outstanding balance of the Deferred Compensation Account, calculated as
of December 31, 2024, which amount shall be payable to the Executive on or after
January 1, 2025, but no later than February 28, 2025; 2026    One-fifth (1/5th)
of the outstanding balance of the Deferred Compensation Account, calculated as
of December 31, 2025, which amount shall be payable to the Executive on or after
January 1, 2026, but no later than February 28, 2026; 2027    One-fourth (1/4th)
of the outstanding balance of the Deferred Compensation Account, calculated as
of December 31, 2026, which amount shall be payable to the Executive on or after
January 1, 2027, but no later than February 28, 2027; 2028    One-third (1/3rd)
of the outstanding balance of the Deferred Compensation Account, calculated as
of December 31, 2027, which amount shall be payable to the Executive on or after
January 1, 2028, but no later than February 28, 2028; 2029    One-half (1/2) of
the outstanding balance of the Deferred Compensation Account, calculated as of
December 31, 2028, which amount shall be payable to the Executive on or after
January 1, 2029, but no later than February 28, 2029;

 

3



--------------------------------------------------------------------------------

This election form is executed as of December 27, 2006.

 

/s/ Robert A. Alter Robert A. Alter

Accepted and agreed

Sunstone Hotel Investors, Inc.

 

/s/ Kenneth Cruse Name:   Kenneth Cruse Title:   Chief Financial Officer

 

4